Case 1:19-cr-10080-NMG Document 862-34 Filed 02/20/20 Page 1 of 4




         EXHIBIT
           “33”
        Case 1:19-cr-10080-NMG Document 862-34 Filed 02/20/20 Page 2 of 4




                        DECLARATION OF TRANSLATOR AND INTERPRETER


I, the undersigned, state: I am an official certified Federal and State court interpreter of
English and Spanish.

I have personally translated the documents listed below, from Spanish into English and
that my translation is true and correct to the best of my abilities and belief.

        Two (2) Character Letters for Judge Nathaniel Gorton
        In the case of US. V Michelle Janavs
        19CR100080-NMG-12


Executed under penalty of perjury on December 12, 2019, at Los Angeles, California.




_________________________________
JULIE DRUCKER
State and Federal Certified Interpreter: #300388
Translation requested by Bienert & Katzman.




English, Spanish & French                         Telephone Number: (323) 304-9288
6523 Moore Drive, Los Angeles, CA 90048              Email: julieldrucker@gmail.com
      Case 1:19-cr-10080-NMG Document 862-34 Filed 02/20/20 Page 3 of 4



                                      TRANSLATION


November 4, 2019

To: Judge Gorton

I've known Michelle since I was 22 years old. That was when I first met her and, now, I am
53 years old, because my mom was working for the family and my mom worked for them for 33
years, and now she is retired and continues to live with the family because they consider her
part of the family. Michelle considers her and treats her as if she were the grandmother of the
children.

Now I work as Property Manager for the family, which fills me with honor and pride.

When I met Michelle, she was very respectful and kind to me. The only thing I knew about her
at that time was what my mother told me. She always said she was very good mannered, kind
and respectful, always concerned about my mother's well-being and the well-being of those
around her.

I've always seen Michelle treat people with a lot of respect and affection, no matter their
social class, color, religion or appearance. What has always impacted me was to see how she
had concern for children, the elderly and the poor. This brings back memories of everything she
did for her employee Maria,                                    r. Michelle was always with her.
She impressed me and I was surprised by the way she cared. She was available to
Maria 24-hours a day. I remember that there were times that she got up at 2:00 in the morning
to go to see her because she was not well. After Maria died, she took on the funeral expenses,
with no regard for how much it was. Michelle is a woman with very deep feelings and a heart of
gold.

When I learned that Michelle was in legal trouble I was devastated because I've always
known Michelle as an upright woman, decent and without prejudice. It was very hard for me to
accept because Michelle has never treated me as an employee but as part of the
family. This affected me emotionally and personally a lot because of what she is going through
as I love her like a sister, because we have known each other for a long time and she has always
been there for me when I’ve needed her.

It has been very hard for me to see Michelle suffer and shed so many tears and I know she is
sorry for what she did. I know it because I know her very well and I know she would never do
anything to hurt other people.
       Case 1:19-cr-10080-NMG Document 862-34 Filed 02/20/20 Page 4 of 4



This has greatly affected all those of us who love her, employees, friends and family.

I am very afraid of what may happen in terms of health to her close family members, such as
her father and mother,                                      . Mrs. Lilly as I call her.
                         and I know it would be devastating to her if this were to escalate with
Michelle.

Michelle is a very strong pillar in this family because she always takes care of her mother
                       . I don't know what would happen to her mother if she were sentenced to
prison.

She is always involved in school charities and charitable institutions, and that is all I see in her
future: helping those in need.

Michelle is a wonderful woman with a great heart who does not deserve to go through what
she is going through. There are so many good things to say about her. If I could take her place I
would to spare her what she is going through.


[SIGNATURE]
Casto Valentin Lopez
Tel # 949-554-5416
